COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00355-CV


In the Matter of B.H.                    §    From Criminal District Court No. 1

                                         §    of Tarrant County (1272380D)

                                         §    April 23, 2015

                                         §    Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order.    It is ordered that the trial court’s

October 14, 2014 order extending its prior order for inpatient extended mental

health services is reversed, and we render a judgment denying the State’s

application for extension of the prior order for extended mental health services.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM